        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Ethan Daniel Marks,

               Plaintiff,
                                                            MEMORANDUM OPINION
       v.                                                   AND ORDER
                                                            Civil No. 20-1913 ADM/ECW
John Doe 1, acting in his individual
capacity as a Minneapolis Police Officer;
John Does 2-6, acting in their individual
capacities as Minneapolis Police Officers;
John Does 7 and 8, acting in their individual
capacities as supervisory Minneapolis
Police Officers; Medaria Arradondo, acting in his
individual and official capacities as the Minneapolis
Chief of Police; and the City of Minneapolis,

            Defendants.
______________________________________________________________________________

Robert Bennett, Esq., Robins Kaplan LLP, Minneapolis, MN, on behalf of Plaintiff.

Kristin R. Sarff, Esq., Sharda Enslin, Esq., and Heather P. Robertson, Esq., Minneapolis City
Attorney’s Office, Minneapolis, MN, on behalf of Defendants City of Minneapolis and
Minneapolis Chief of Police Medaria Arradondo.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendants City of Minneapolis (the “City”) and Minneapolis Chief of Police Medaria

Arradondo’s (“Chief Arradondo”) (collectively, the “City Defendants”) Motion to Dismiss

[Docket No. 12]. For the reasons stated below, the Motion is granted in part and denied in part.

                                      II. BACKGROUND

       Marks, a 19-year-old college student, alleges his constitutional rights were violated when

a Minneapolis police officer fired a tear-gas canister into his face from close range. Am. Compl.

[Docket No. 6] ¶¶ 1, 6, 58, 74. The tear-gas canister struck Marks in his right eye, causing
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 2 of 13




severe injury, and will likely result in permanent vision loss in the eye. Id. ¶¶ 161–62, 164–68.

       The incident occurred on May 28, 2020, three days after George Floyd died while being

restrained by a Minneapolis police officer. Id. ¶¶ 1, 13. Floyd’s death was captured on video

and sparked protests throughout the city, state, and nation. Id. ¶¶ 15–17. The protests caused

severe property destruction in Minneapolis. Id. ¶ 17. Most of the destruction occurred during

nighttime hours. Id. During the day, the majority of activity was peaceful and aimed at effecting

change and restoring damaged communities. Id. ¶ 18. Marks alleges that the Minneapolis Police

Department (“MPD”) responded to the protests by using tear-gas, 40 mm blunt impact

projectiles, and other “less lethal” munitions on the crowds, even when the protests were

peaceful. Id. ¶ 19. Between May 26 and May 28, 2020, three Minneapolis council members

publicly denounced the MPD’s “disproportionate and escalating force” being used on the

protesters. Id. ¶¶ 20-22.

       On the afternoon of May 28, 2020, a volunteer community clean-up event was held for

Minneapolis’ Longfellow neighborhood, which had incurred the most destruction during the

protests. Id. ¶¶ 23, 27. Marks, a long-term Twin Cities resident, attended the event with his

mother, a registered nurse. Id. ¶¶ 24, 27. The crowd did not include looters or rioters, and no

curfew was in effect on that day. Id. ¶¶ 28, 35.

       Portions of the clean-up event were captured on video by an Australian news crew which

had been sent to Minnesota to cover George Floyd’s death. Id. ¶ 38; Sarff Decl. [Docket No. 15]

Ex. A (Video). The video shows a crowd of several hundred people gathered in the area. At

approximately 5:30 p.m., while Marks and his mother were at the clean-up event, several police

vehicles and officers urgently arrived on the scene. Am. Compl. ¶¶ 36, 39; Video at 2:04–2:26,


                                                   2
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 3 of 13




3:53–3:59. The reporter on the scene stated that a man had been stabbed and “really needs to be

in a hospital.” Video at 0:19–0:22, 1:09–1:11. The police entered the crowd and formed a ring

around the injured person. Id. at 4:25–4:36. The video shows officers firing tear gas and

yelling, “Get back! Get back!” Id. at 3:13–3:13, 4:03–4:18. The injured person was eventually

lifted into a police vehicle and transported from the scene. Id. at 6:22–6:30; 7:08–7:15.

       Minutes after the injured person was evacuated, another individual went to the ground

and required medical attention. Am. Compl. ¶ 43. Several MPD officers and others formed a

group around the downed individual. Id. ¶ 46. Marks’ mother wanted to provide aid and

peacefully approached the group to inform them she was a nurse. Id. ¶¶ 45-46. Marks followed

behind to assist his mother. Id. ¶¶ 47–48. As Marks approached, Defendant Doe 2 pushed his

mother away from the injured individual. Id. ¶ 54. Marks then walked up to Defendant Doe 2,

who used his baton defensively to push Marks backwards, away from the officers and the injured

person. Id. ¶ 55. Marks was unarmed and posed no observable threat to the John Doe officers or

others. Id. ¶¶ 50, 56. One second later, while Marks and others were within close range,

Defendant Doe 1 shot a tear-gas canister into Marks’ face without warning. Id. ¶¶ 58, 60, 74;

Video at 9:01–9:06. The tear gas canister struck Marks in the right eye, and the explosion

knocked him out of his shoes. Id. ¶ 75.

        A stranger drove Marks and his mother to the hospital, where he underwent immediate

surgery for a right eye globe rupture. Id. ¶¶ 87, 159. Marks also suffered complete orbital floor

fractures, permanent damage to his retina and cornea, and a complex concussion. Id. ¶¶ 161–63.

Marks’ injuries will require future surgeries, and a doctor has informed him he will likely have

permanent vision loss in his right eye. Id. ¶¶ 164-65. Due to his injuries and treatment, Marks


                                                3
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 4 of 13




has been forced to put his college education on hold. Id. ¶ 177.

       Marks alleges that Defendant Doe 1’s aiming and firing the launcher at Marks’ face

while he was in close range violated MPD training and policies, which mandate that the launcher

never be aimed toward the neck or head, and must be aimed lower than center mass when the

shooter is within 5 meters of the target. Am. Compl. ¶¶ 88–89, 91–94. Marks also alleges the

MPD officers at the scene did not provide him with medical assistance and failed to document

the use of force, in violation of MPD policies. Id. ¶¶ 96, 105–15 .

       Marks alleges Defendant Doe 1’s misconduct was caused by MPD customs of tolerating

excessive force and encouraging officers not to truthfully report unlawful uses of force. Id. ¶¶

117–27, 217. Marks asserts that the MPD has permitted officers “to get away with policy and

constitutional violations without fear of repercussion for decades,” and that the failure to report

unlawful uses of force by MPD officers against protesters occurred repeatedly in the days

following George Floyd’s death. Id. ¶¶ 100–101. Marks alleges that this pattern of conduct was

repeated on May 31, 2020, when an MPD officer fired a “less lethal” projectile without warning

into the eye of Soren Stevenson (“Stevenson”), who was attending a peaceful daytime protest,

then failed to render him any aid or properly document the incident. Id. ¶ 102.

       On September 8, 2020, Marks filed this action pursuant to 42 U.S.C. § 1983. The

Amended Complaint asserts a claim against Chief Arradondo in his individual capacity for

supervisory liability, and a claim against the City and Chief Arradondo in his official capacity

for municipal liability under Monell v. Department of Social Services, 436 U.S. 658 (1978).

Am. Compl. ¶¶ 207–20 (Counts IV and V). The City Defendants move to dismiss the claims

against them for failure to state a plausible claim.


                                                  4
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 5 of 13




                                        III. DISCUSSION

A. Standard of Review

       Rule 12 of the Federal Rules of Civil Procedure provides that a party may move to

dismiss a complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). In considering a motion to dismiss, the pleadings are construed in the light most

favorable to the nonmoving party, and the facts alleged in the complaint must be taken as true.

Hamm v. Groose, 15 F.3d 110, 112 (8th Cir. 1994); Ossman v. Diana Corp., 825 F. Supp. 870,

879-80 (D. Minn. 1993). Any ambiguities concerning the sufficiency of the claims must be

resolved in favor of the nonmoving party. Ossman, 825 F. Supp. at 880.

       Under Rule 8(a) of the Federal Rules of Civil Procedure, pleadings “must contain . . . a

short and plain statement of the claim showing that the pleader is entitled to relief.” A pleading

must contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether

a complaint states a plausible claim for relief is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. “But where the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged–but it has not ‘shown’–‘that the pleader is entitled to relief.’” Id.

(quoting Fed. R. Civ. P. 8(a)(2)).

       Ordinarily, if a district court relies on matters outside the pleadings in considering a

motion to dismiss, the motion to dismiss is converted to one for summary judgment. Fed. R.


                                                  5
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 6 of 13




Civ. P. 12(d). However, the Court may consider “materials embraced by the pleadings, exhibits

attached to the pleadings, and matters of public record.” Illig v. Union Elec. Co., 652 F.3d 971,

976 (8th Cir. 2011). Here, the Court has considered the news crew’s video footage because the

footage is referenced in the Amended Complaint and its authenticity is not disputed. See

Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (stating documents

alleged in complaint are necessarily embraced by complaint and thus not outside pleadings).

B. Monell Claims Against City Defendants (Count V)

       In his Monell claims against the City Defendants, Marks alleges that the City has a

custom of permitting the use of excessive force, and that Chief Arradondo endorses this custom

by failing to discipline all MPD officers consistently for the improper use of force. Am. Compl.

¶¶ 217-19.

       A municipality cannot be held vicariously liable under § 1983 for the unconstitutional

acts of its employees. Monell, 436 U.S. at 694. Rather, municipal liability for a constitutional

violation will only attach if the violation resulted from “an official municipal policy, an

unofficial custom, or a deliberately indifferent failure to train or supervise an official or an

employee.” Bolderson v. City of Wentzville, 840 F.3d 982, 985 (8th Cir. 2016).

       Marks’ Monell claims are primarily directed at an unofficial custom. To establish the

existence of a municipal custom, a plaintiff must show:

               1) The existence of a continuing, widespread, persistent pattern of
               unconstitutional misconduct by the governmental entity’s employees;

               2) Deliberate indifference to or tacit authorization of such conduct by
               the governmental entity’s policymaking officials after notice to the
               officials of that misconduct; and

               3) That plaintiff was injured by acts pursuant to the governmental

                                                  6
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 7 of 13




               entity’s custom, i.e., that the custom was the moving force behind the
               constitutional violation.

Jane Doe A ex rel. Jane Doe B v. Special Sch. Dist. St. Louis Cty., 901 F.2d 642, 646 (8th Cir.

1990). The City Defendants argue that Marks has failed to plausibly allege the first two

elements of an unlawful custom claim.

       1. Continuing, Widespread, Persistent Pattern

       “[T]o be held liable on the basis of custom, there must have been a pattern of ‘persistent

and widespread’ unconstitutional practices which became so ‘permanent and well settled’ as to

have the effect and force of law.” Id. Proving the existence of a custom requires a plaintiff to

show prior incidents of factually similar unconstitutional conduct. See Mettler v. Whitledge, 165

F.3d 1197, 1205 (8th Cir. 1999) (rejecting custom claim where plaintiff had not shown that prior

incidents bore any factual similarity to the incident at issue). Although a single incident of

unconstitutional conduct is not sufficient to demonstrate a custom, the Eighth Circuit has not

determined whether some other minimum number of incidents is required. Tirado v. City of

Minneapolis, No. 20-1338 JRT/ECW, 2021 WL 679261, at *5 (D. Minn. Feb. 22, 2021) (citing

Bolderson, 840 F.3d at 986; Burbridge v. City of St. Louis, 430 F. Supp. 3d 595, 620 (E.D. Mo.

2019)). In addition to the number of incidents of misconduct, “courts also consider the

timeframe or duration of incidents when assessing whether the pattern was widespread.” Id. at

*6 (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 480–81 (1986)).

       The City Defendants argue that Marks has not adequately alleged the existence of an

unconstitutional custom because his general allegations of “excessive force” are too broad and

generic to establish a pattern of prior unconstitutional conduct that was factually similar to the

conduct at issue here—namely, the unlawful use of a tear-gas canister. The City Defendants also

                                                 7
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 8 of 13




contend that Marks has not alleged a sufficient number of instances involving the unlawful use

of tear-gas canisters to establish a widespread pattern of misconduct. The City Defendants

further argue that the one-week period during which tear-gas and projectiles were allegedly used

on protesters is not of sufficient duration to constitute a continuing and persistent pattern.

        The Court finds that Marks has adequately alleged a custom of using excessive force on

protesters. In addition to his own incident, Marks alleges that MPD officers used improper force

including tear-gas and projectiles at protests in the days following George Floyd’s death. He

also alleges that days before he was injured, Minneapolis council members publicly denounced

the MPD's use of chemicals and projectiles on protesters. Marks further alleges that three days

after his incident, MPD officers subjected protester Soren Stevenson to unlawful force in the

same manner and under similar circumstances as Marks. Although Stevenson’s incident

occurred after Marks’, the allegation lends further plausibility to the claim that a custom of

excessive force against protesters existed at the time Marks' rights were violated. See Bordanaro

v. McLeod, 871 F.2d 1151, 1167 (1st Cir. 1989) (“Post-event evidence can shed some light on

what [customs or] policies existed in the city on the date of an alleged deprivation of

constitutional right.”).

        The similar instances of misconduct alleged by Marks are minimally sufficient to

withstand a motion to dismiss. As the Eighth Circuit has recognized, “requiring a plaintiff to

allege particular instances of similar constitutional violations in order to defeat a motion to

dismiss for failure to state a claim is inconsistent with the liberal system of ‘notice pleading’ set

up by the Federal Rules.” Kohl v. Casson, 5 F.3d 1141, 1148 (8th Cir. 1993) (quotations

omitted). This is because “[w]hen a complaint is filed, a plaintiff may not be privy to the facts


                                                  8
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 9 of 13




necessary to accurately describe or identify any policies or customs which may have caused the

deprivation of a constitutional right.” Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).

       Additionally, the one-week period during which similar instances of allegedly unlawful

conduct occurred is long enough to plausibly allege a custom claim. A plaintiff can establish a

custom “if some evidence indicates that the incidents occurred over a course of time sufficiently

long to permit notice of” the unlawful conduct. Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d

825, 829 (8th Cir. 2013). Here, Marks alleges that Minneapolis council members were aware of

and publicly criticized the MPD’s use of force in the early days of the George Floyd protests.

These alleged facts permit a reasonable inference that the City Defendants were also aware of

the allegedly unlawful practice. See Tirado, 2021 WL 679261, at *7 (holding that the one-week

time frame during George Floyd protests was long enough to place the City Defendants on notice

of the MPD officers’ alleged misconduct); Stevenson v. City of Minneapolis, No. 20-2007

SRN/TNL, 2021 WL 931186, at *4 (D. Minn. Mar. 11, 2021) (same); Armstrong v. City of

Minneapolis, No. 20-1645 SRN/DTS, 2021 WL 931214, at *6 (D. Minn. Mar. 11, 2021) (same);

Samaha v. City of Minneapolis, No. 20-1715 SRN/DTS, 2021 WL 931243, at *6 (D. Minn. Mar.

11, 2021) (same).

       2. Deliberate Indifference or Tacit Authorization

       To establish municipal liability based on an unconstitutional custom, a plaintiff must also

show the similar incidents of unconstitutional conduct “occurred over a course of time

sufficiently long to permit notice of, and then deliberate indifference to or tacit authorization of,

the conduct by policymaking officials.” Johnson, 725 F.3d at 829. The City Defendants argue


                                                  9
       CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 10 of 13




that the temporal period of the protests that began on May 25, 2020 is too close in time to Marks’

injury on May 28, 2020 to show that the City Defendants were on notice of and deliberately

indifferent to the unconstitutional use of tear-gas canisters and projectiles.

       The allegations in the Amended Complaint are sufficient to allege that the City

Defendants had notice of the unlawful use of force on protesters and were deliberately

indifferent to the alleged constitutional violations. As previously noted, multiple council

members had publicly denounced the MPD’s use of force against protesters days before Marks

was injured. These allegations support a plausible inference that the City Defendants were on

notice of the unlawful conduct and had the opportunity to change it. Although Marks does not

allege specific facts about the City Defendants’ deliberate indifference to or tacit authorization of

the unlawful conduct, “this is likely too much to ask at the pleading stage, when all that is

required is a ‘possible custom.’” Tirado, 2021 WL 679261, at *8; accord Stevenson, 2021 WL

931186, at *5.

       Resisting this conclusion, the City Defendants argue that the City was rocked by extreme

chaos and destruction during the time frame of the George Floyd protests, and that under these

circumstances a purported failure to remedy alleged misuses of tear-gas canisters or projectiles

within a limited time frame does not give rise to a reasonable inference of deliberate

indifference. At this stage in the proceedings, however, the Court views the pleadings in the

light most favorable to Marks and concludes that the allegations in the Amended Complaint are

sufficient to plausibly infer that the City Defendants were deliberately indifferent to the alleged

constitutional violations.

       Because the Amended Complaint plausibly alleges that the MPD had a custom of using


                                                 10
       CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 11 of 13




excessive force against protesters and that the City Defendants had notice of, but were

deliberately indifferent to, the police misconduct, the City Defendants’ Motion to Dismiss is

denied as to the Monell claim (Count V).

C. Supervisory Liability Claim Against Chief Arradondo (Count IV)

       Marks also asserts a supervisory claim against Chief Arradondo in his individual

capacity. Am. Compl. ¶¶ 207–15. Marks alleges that Chief Arradondo failed to enforce policies

regarding report writing or to impose discipline for policy violations, which emboldened officers

to violate citizens’ constitutional rights. Id. ¶¶ 123, 125, 131–33, 155, 210, 212.

       A supervisor may be individually liable under § 1983 if the supervisor “directly

participates in a constitutional violation or if a failure to properly supervise and train the

offending employee caused a deprivation of constitutional rights.” Tlamka v. Serrell, 244 F.3d

628, 635 (8th Cir. 2001) (quoting Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996)).

Individual liability for a failure to properly supervise or train requires a plaintiff to show that the

supervisor: “(1) had notice of a pattern of unconstitutional acts committed by subordinates; (2)

was deliberately indifferent to or tacitly authorized those acts; and (3) failed to take sufficient

remedial action; (4) proximately causing injury to [the plaintiff].” Perkins v. Hastings, 915 F.3d

512, 524 (8th Cir. 2019) (quoting Brewington v. Keener, 902 F.3d 796, 803 (8th Cir. 2018)).

“To establish personal liability of the supervisory defendants, [the plaintiff] must allege specific

facts of personal involvement in, or direct responsibility for, a deprivation of his constitutional

rights.” Clemmons v. Armontrout, 477 F.3d 962, 967 (8th Cir. 2007) (quoting Mayorga v.

Missouri, 442 F.3d 1128, 1132 (8th Cir.2006)) (alteration in original).

       Here, Marks has not alleged factual content that would permit a reasonable inference that


                                                  11
        CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 12 of 13




Chief Arradondo directly participated or was personally involved in the alleged deprivation of

Marks’ constitutional rights. Although the Amended Complaint asserts that Chief Arradondo

was “directly involved” in violating Marks’ rights, no facts are alleged to support this conclusory

allegation. Am. Compl. ¶ 135. Marks does not allege Arradondo was present when Marks was

shot with the tear-gas canister or that he engaged in any other action that could be conceived as

directly participating in the alleged violation of Marks’ constitutional rights. See Brossart v.

Janke, 859 F.3d 616, 627 (8th Cir. 2017) (holding sheriff did not directly participate in alleged

use of excessive force because sheriff was not present when plaintiff was tased).

        Nor has Marks alleged facts that would plausibly infer that Chief Arradondo had direct

responsibility for the alleged violation. For example, Marks does not allege that Chief

Arradondo personally trained or directly supervised the John Doe officers allegedly involved in

his injuries.

        In Stevenson, a supervisory liability claim against Chief Arradondo that was premised on

nearly identical allegations to those asserted in this case, was dismissed. See Stevenson, 2021

WL 931186, at *6 (“Stevenson alleges that Chief Arradondo failed to enforce the MPD’s

policies regarding reporting the use of force, failed to discipline officers who used excessive

force, and failed to adequately supervise the John Doe officers involved in Stevenson’s

injuries.”). The Court in Stevenson noted that the “allegations regarding Chief Arradondo’s

enforcement of MPD policies and discipline imposed after instances of misconduct speak to

Chief Arradondo’s liability in his official capacity as Chief of Police—not his individual liability

under § 1983.” Id. The Court rejected the plaintiff’s claim that because Chief Arradondo had

supervisory responsibility over all MPD officers as Chief of Police, he may be held liable for


                                                 12
       CASE 0:20-cv-01913-ADM-ECW Doc. 35 Filed 03/23/21 Page 13 of 13




constitutional violations by any of the officers. The Court found that “this theory stretches §

1983 supervisory liability too far.” Id. (analogously citing Ouzts v. Cummins, 825 F.2d 1276,

1277 (8th Cir. 1987) (stating “a warden’s general responsibility for supervising the operations of

a prison is insufficient to establish personal involvement” for purposes of an individual capacity

§ 1983 claim). Similarly here, Marks’ allegations that Chief Arradondo has a general

responsibility for supervising all MPD officers are not sufficient to state a plausible claim for

individual supervisory liability under § 1983.

       Because the Amended Complaint does not plausibly allege that Chief Arradondo directly

participated in the alleged violation of his rights or that he directly trained or supervised the John

Doe officers allegedly involved in his injuries, the claim for supervisory liability against Chief

Arradondo in his individual capacity is dismissed.

                                       IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      Defendants City of Minneapolis and Minneapolis Chief of Police Medaria
               Arradondo’s Motion to Dismiss [Docket No. 12] is GRANTED IN PART and
               DENIED IN PART; and

       2.      Plaintiff’s claim against Minneapolis Chief of Police Medaria Arradondo in his
               individual capacity is dismissed without prejudice.

                                                       BY THE COURT:



                                                           s/Ann D. Montgomery
                                                       ANN D. MONTGOMERY
                                                       U.S. DISTRICT COURT

Dated: March 23, 2021



                                                 13
